Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Alleman on 01/05/2022.
The application has been amended as follows: 
Claim 1:
Line 11, After “valve opening” INSERT “degree”
Line 12, After “valve opening” INSERT “degree”
Line 12, After “or the valve opening” INSERT “degree”
Line 13, After “valve opening” INSERT “degree”
Line 15, After “the controller is configured to,” DELETE “responsive to determining that the valve opening of the downstream valve is smaller than the predetermined valve opening, control the downstream valve based on the flow rate deviation”
Line 15, After “the controller is configured to,” INSERT “responsive to determining that the valve opening degree of the downstream valve is smaller than the predetermined valve opening degree, control a valve opening degree of 
Line 20, After “controller is configured” DELETE “, responsive to determining that the valve opening of the downstream valve has reached the predetermined valve opening, to control the upstream valve based on the flow rate deviation”
Line 20, After “controller is configured” INSERT “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve”
Claim 2:
Line 4, After “valve opening” INSERT “degree”
Line 5, After “valve opening” INSERT “degree”
Line 5, After “control the” INSERT “valve opening degree of the”
Line 7, After “valve opening” INSERT “degree”
Line 8, After “valve opening” INSERT “degree”
Line 9, After “valve opening” INSERT “degree”
Claim 3:
Line 7, After “opening” INSERT “degree”
Line 8, After “valve opening” INSERT “degree”
Line 8, After “control the” INSERT
Line 9, After “control the” INSERT “valve opening degree of the”
Claim 5:
Line 2, After “predetermined valve opening” INSERT “degree”
Line 2, After “is a valve opening” INSERT “degree”
Claim 6:
Line 3, After “valve opening” INSERT “degree”
Line 5, After “control” DELETE “a”
Line 5, After “control” INSERT “the”
Line 5, After “valve opening” INSERT “degree”
Line 9, After “valve opening” INSERT “degree”
Line 10, After “valve opening” INSERT “degree”
Line 12, After “valve opening” INSERT “degree”
Line 13, After “valve opening” INSERT “degree”
Claim 11:
Line 7, After “valve opening” INSERT “degree”
Line 8, After “predetermined valve opening” INSERT “degree”
Line 8, After “or the valve opening” INSERT “degree”
Line 9, After “valve opening” INSERT “degree”
Line 15, After “step comprises controlling” INSERT “a valve opening degree of”
Line 16, After “valve opening” INSERT “degree”
Line 17, After “valve opening” INSERT
Line 18, After “step comprises” DELETE “controlling the upstream valve based on the flow rate deviation responsive to determining that the valve opening of the downstream valve has reached the predetermined valve opening”
Line 18, After “step comprises” INSERT “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve”
Claim 12:
Line 8, After “valve opening” INSERT “degree”
Line 9, After “predetermined valve opening” INSERT “degree”
Line 9, After “or the valve opening” INSERT “degree”
Line 10, After “valve opening” INSERT “degree”
Line 15, After “configured to control” INSERT “a valve opening degree of”
Line 17, After “valve opening” INSERT “degree”
Line 18, After “valve opening” INSERT “degree to thereby carry out flow rate feedback control by the downstream valve”
Line 19, After “controller is configured to” DELETE “control the upstream valve based on the flow rate deviation responsive to determining that the valve opening of the downstream valve has reached the predetermined valve opening”
Line 19, After “controller is configured to” INSERT “change over the flow rate feedback control from the downstream valve to the upstream valve at least 
Reasons for Allowance
Claims 1–12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
The primary reason for allowance is the inclusion of the limitations “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve.”  The closest prior arts are Kishine (US PGPub 20170293309 A1), Nishikawa (JP 2004-280688 – translation), Gotoh et al. (US PGPub 20070233412 A1), Horiuchi (USPN 6125869), Ikeda (WO2017110066A1), Ding (US PGPub 20140083514 A1), Ohmi et al. (USPN 5816285), Somani et al. (US PGPub 20180246533 A1) and Hirata et al. (US PGPub 20170234455 A1).  
The prior art Kishine discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The flow meter which includes the upstream and the downstream pressure sensors and the resistor uses the sensed pressure to determine the flow rate within the system.  The downstream valve is 
The prior art Nishikawa discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Nishikawa does not disclose “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve.”    
The prior art Gotoh discloses an upstream and downstream valve with a resistor and an upstream sensor.  Both of the upstream and downstream valve are controlled by the mass flow controller based upon a desired predetermined flow.  Either the upstream valve or the downstream valve are adjusted.  However, Gotoh does not disclose “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a 
The prior art Horiuchi discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Horiuchi does not disclose “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve.”
The prior art Ikeda discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Ikeda does not disclose “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Ding discloses an upstream and downstream valve with a thermal resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, 
The prior art Ohmi discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream pressure sensor is located upstream of the resistor and the downstream pressure sensor is located downstream of the downstream valve.  The upstream valve is controlled to meet a predetermined flow rate.  This flow rate is determined using both of the upstream and a downstream pressure sensors.  The downstream valve is adjusted if the delta pressure exceeds a predetermined set value or if the delta pressure is equal to one.  Ohmi does not disclose “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Somani discloses an upstream and downstream valve with a flow measurement device that can be either pressure or thermal based flow measurement sensor and a downstream pressure sensor.  The downstream valve is adjusted to meet a predetermined flow rate by using information provided by the flow measurement device.  The upstream valve is a proportional control valve that adjusts the pressure to 
The prior art Hirata discloses three embodiments.  First, an upstream valve and a resistor, where the resistor has pressure sensor upstream and a pressure sensor downstream.  Second a downstream valve and a resistor.  There are two pressure sensors, one upstream of the resistor and the second downstream the downstream valve.  Third, an upstream valve and a resistor, where the resistor has pressure sensor upstream and a pressure sensor downstream.  None of the embodiments discloses more than one control valve.  
None of the prior arts teach limitations “to change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by, responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree, controlling a valve opening degree of the upstream valve based on the flow rate deviation to thereby carry out flow rate feedback control by the upstream valve” as it relates to the control of the upstream valve in relation to the downstream valve opening degree, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 11:
The primary reason for allowance is the inclusion of the limitations “changing 
The prior art Kishine discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The flow meter which includes the upstream and the downstream pressure sensors and the resistor uses the sensed pressure to determine the flow rate within the system.  The downstream valve is controlled based upon the flow rate measured by the mass flow controller.  Kishine, however, does not disclose “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Nishikawa discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is 
The prior art Gotoh discloses an upstream and downstream valve with a resistor and an upstream sensor.  Both of the upstream and downstream valve are controlled by the mass flow controller based upon a desired predetermined flow.  Either the upstream valve or the downstream valve are adjusted.  However, Gotoh does not disclose “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Horiuchi discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Horiuchi does not disclose “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the 
The prior art Ikeda discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Ikeda does not disclose “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Ding discloses an upstream and downstream valve with a thermal resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Ding does not disclose “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.” 
The prior art Ohmi discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream pressure sensor is located upstream of the resistor and the downstream pressure sensor is located 
The prior art Somani discloses an upstream and downstream valve with a flow measurement device that can be either pressure or thermal based flow measurement sensor and a downstream pressure sensor.  The downstream valve is adjusted to meet a predetermined flow rate by using information provided by the flow measurement device.  The upstream valve is a proportional control valve that adjusts the pressure to the flow restrictor.  Somani does not disclose “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”   
The prior art Hirata discloses three embodiments.  First, an upstream valve and a resistor, where the resistor has pressure sensor upstream and a pressure sensor downstream.  Second a downstream valve and a resistor.  There are two pressure 
None of the prior arts teach limitations “changing over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve” as it relates to the control of the upstream valve in relation to the downstream valve opening degree, which is independent claim 11.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 12:
The primary reason for allowance is the inclusion of the limitations “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”  The closest prior arts are Kishine (US PGPub 20170293309 A1), Nishikawa (JP 2004-280688 – translation), Gotoh et al. (US PGPub 20070233412 A1), Horiuchi (USPN 6125869), Ikeda (WO2017110066A1), Ding (US PGPub 20140083514 A1), Ohmi et al. (USPN 5816285), Somani et al. (US PGPub 20180246533 A1) and Hirata et al. (US PGPub 
The prior art Kishine discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The flow meter which includes the upstream and the downstream pressure sensors and the resistor uses the sensed pressure to determine the flow rate within the system.  The downstream valve is controlled based upon the flow rate measured by the mass flow controller.  Kishine, however, does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Nishikawa discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Nishikawa does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”    
The prior art Gotoh discloses an upstream and downstream valve with a resistor and an upstream sensor.  Both of the upstream and downstream valve are controlled by 
The prior art Horiuchi discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Horiuchi does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”
The prior art Ikeda discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Ikeda does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the 
The prior art Ding discloses an upstream and downstream valve with a thermal resistor and an upstream and a downstream pressure sensors.  The upstream valve is controlled based upon the flow rate measured by the mass flow controller.  However, Ding does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.” 
The prior art Ohmi discloses an upstream and downstream valve with a resistor and an upstream and a downstream pressure sensors.  The upstream pressure sensor is located upstream of the resistor and the downstream pressure sensor is located downstream of the downstream valve.  The upstream valve is controlled to meet a predetermined flow rate.  This flow rate is determined using both of the upstream and a downstream pressure sensors.  The downstream valve is adjusted if the delta pressure exceeds a predetermined set value or if the delta pressure is equal to one.  Ohmi does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”  
The prior art Somani discloses an upstream and downstream valve with a flow measurement device that can be either pressure or thermal based flow measurement sensor and a downstream pressure sensor.  The downstream valve is adjusted to meet a predetermined flow rate by using information provided by the flow measurement device.  The upstream valve is a proportional control valve that adjusts the pressure to the flow restrictor.  Somani does not disclose “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by the upstream valve.”   
The prior art Hirata discloses three embodiments.  First, an upstream valve and a resistor, where the resistor has pressure sensor upstream and a pressure sensor downstream.  Second a downstream valve and a resistor.  There are two pressure sensors, one upstream of the resistor and the second downstream the downstream valve.  Third, an upstream valve and a resistor, where the resistor has pressure sensor upstream and a pressure sensor downstream.  None of the embodiments discloses more than one control valve.  
None of the prior arts teach limitations “change over the flow rate feedback control from the downstream valve to the upstream valve at least in part by controlling a valve opening degree of the upstream valve based on the flow rate deviation responsive to determining that the valve opening degree of the downstream valve has reached the predetermined valve opening degree to thereby carry out flow rate feedback control by . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753